DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
The status of the 06/21/2021 claims, is as follows: Claims 1, 11, and 22-23 have been amended; Claims 7, 10, 12, 15, 17-21, and 24-25 have been canceled; and Claims 1-6, 8-9, 11, 13-14, 16, and 22-23 are pending.

Claim Objections
Claims 1-6, 8-9, 11, 13-14, 16, and 22-23 are objected to because of the following informalities:  
In claim 1:
The phrase “to closed” in line 33 should be read “to close”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
Claim 1:
The limitation “a controller configured to” in line 19 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “configured to" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “Controller" has been described in para. 00210-00213, as some kind of device that can command and communicate with circuits, other module, reader, store information, control open/close of valves, which is well known in the art that such controller is circuit controller, processor, microprocessor, switches, or similar.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 11, 13-14, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20160201018 A1, previously cited) in view of Aown (US 20160326471 A1, previously cited), Fukushima (US 5992300, previously cited), and Heuser (US 2034468, newly cited)
Regarding Claim 1, Watson discloses apparatus (beverage apparatus 10) comprising: 
a fermentation tank (pressure vessel 11 in Fig. 1, pressure vessel 200 in Fig. 2A) having a first space (pressure chamber 201) formed therein and an opening that communicates with the first space (para. 0162; fig. 2A); 
a temperature adjustment device (peltier element 4, cooling block 15, heat sink 16, and cooling fan 17),  
an ingredient pack (flexible bag 203) accommodated in the first space of the fermentation tank through the opening of the fermentation tank (para. 0162; fig. 2A), the ingredient pack having a second space that is smaller than the first space and that includes fermentation ingredients (base ingredients, fermentation agent such as yeast) (para. 0167; fig. 2C), the ingredient pack being configured to limit a mixture of water and the fermentation ingredients from contacting an interior wall of the fermentation tank (para. 0172) (it is understood that after each use, the bag may be disposed for sanitizing purpose. So it is implicit that the bag prevents the ingredients from contacting the interior wall of the pressure vessel); 
a fermentation tank cover (lid 13 in Fig. 1, lid 202 in Fig. 2A) configured to open and close the opening of the fermentation tank and to cover the ingredient pack (flexible bag 203) (para. 0162; fig. 2A); 
a gas extraction flow path (tube extending to the interior of the bag and connected to a bag pressure port 232) that is connected to the ingredient pack (flexible bag 203) and that extends to outside of the fermentation tank (pressure vessel 11, 200) (para. 0170; fig. 2A, 2D) (it is noted that the bag pressure port 232 allows gas to expel to the outside, thereby controlling the gas pressure within the bag); 
a gas extraction valve (pressure release valve) disposed in the gas extraction flow path and configured to discharge gas from the ingredient pack (flexible bag 203) (para. 0170); 
a pressure sensor (gauge 21) disposed on the gas extraction flow path (para. 0170); and 
a controller (controller 19) configured to control the gas extraction valve (pressure release valve) and the temperature adjustment device (peltier element 4, cooling block 15, heat sink 16, and cooling fan 17) (abstract) (para. 0159-0160; fig. 1),
wherein the controller (controller 19) is configured to: 
perform a primary fermentation (brewing process) for generating alcohol and carbon dioxide (para. 0178-0182; fig. 4), 
conditioning mode) for limiting overpressure in the ingredient pack (bag 203) caused by the carbon dioxide generated during the primary fermentation (brewing process) (para. 0185-0188; fig. 5),
 perform ripening (chilling mode) after the secondary fermentation (conditioning mode) in which a temperature of beverage (temperature is maintained) is maintained between an upper limit value of a set ripening temperature and a lower limit value of the set ripening temperature (para. 0189),
 measure, while performing the primary fermentation (brewing process), a change of pressure detected by the pressure sensor (gauge 21), and 
control, based on the measured change of pressure, the gas extraction valve (pressure release valve) (para. 0181; fig. 4) (it is noted the pressure within the bag is maintained within a desired value. During brewing process, the pressure within the bag continues to build up due to fermentation. When the measured pressure within the bag exceeds the desired value, the pressure release valve is opened), 
wherein the controller (controller 19) is configured to perform the primary fermentation (brewing process) by: 
controlling the gas extraction valve (pressure relief valve 21) to open during a first predetermined time (para. 0181-0182; fig. 4) (it is understood gas continues to build up during the brewing process. The controller 19 periodically open the valve to let out excessive gas such that desired pressure is achieved during brewing process),
controlling the gas extraction valve (pressure relief valve 21) to close after the first predetermined time (para. 0181-0182; fig. 4) (it is understood gas continues to build up during the brewing process. The controller 19 periodically open the valve to let out excessive gas such that desired pressure is achieved during brewing process),
controlling the pressure sensor (gauge 21) to measure, based on the gas extraction valve (pressure relief valve 21) being closed, a first pressure and a second pressure at predetermined time intervals (as explained above, the controller 19 periodically check the pressure within the vessel and control the valve such that the desired pressure e.g. 20 to 25 PSI is achieved during brewing process), 
based on a condition (substantially 120 hours), terminating the primary fermentation (brewing process) and initiating the secondary fermentation (conditioning mode) (para. 0181), 
wherein the controller (controller 19) is configured to perform the secondary fermentation (conditioning mode) by opening or closing the gas extraction valve (pressure relief valve 21) to maintain pressure detected by the pressure sensor (gauge) within a predetermined range during the secondary fermentation (conditioning mode) (step 502 in para. 0186; fig. 5). 
Watson does not disclose:
perform a primary fermentation for generating alcohol and carbon dioxide by guiding air through the ingredient pack; 
a refrigerant tube wound around an outer surface of the fermentation tank; 
a compressor connected to the refrigerant tube, 
wherein the controller is configured to perform the primary fermentation by:
based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation and initiating the secondary fermentation. 
However, Aown discloses an apparatus (an appliance for brewing beer 10) comprising a temperature control assembly 40, wherein:
a refrigerant tube (coolant coils 40) wound around an outer surface of the fermentation tank (vessel 36); 
a compressor (compressor 42) connected to the refrigerant tube (coolant coils 40) (para. 0017; fig. 3). 
Fukushima discloses an apparatus (beverage extraction apparatus 1) comprising a controller (control unit 6; fig. 7) configured to perform extracting from raw ingredients (i.e. coffee, tea) by guiding air (pressurized air) through the ingredient pack (extraction chamber 20d) (col. 1, lines 43-45; figs. 1-2). 
Heuser discloses a manufacture of fermented beverages, wherein:
based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation (col. 2, lines 58-70) (it is noted that “pressure as indicated on gauge 8 does not rise anymore” implies the difference between the first and second pressure detected by the gauge 8 is substantially zero, the system determines that the fermentation has been completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Watson’s temperature adjustment device with the temperature control assembly comprising the refrigerant tube and the compressor as taught by Aown. Doing so would arrive at the same predictable result, which is the pressure vessel can be kept at the desired temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watson’s apparatus to col. 1, lines 59-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Watson’s controller to perform the primary fermentation by, based on the difference between the first pressure and the second pressure being less than the predetermined change of pressure, terminates the primary fermentation as taught by Heuser. Doing so would arrive at the same predictable result as using time as an indicator, which is a reliable indication of completeness of fermentation process. 

Regarding Claim 2, Watson discloses the apparatus (beverage apparatus 10), wherein the pressure sensor (gauge 21) is disposed on the gas extraction flow path (tube) at a position that is closer to the fermentation tank (pressure vessel 11, 200) than a position of the gas extraction valve (para. 0170; fig. 2D) (it is noted the gauge 21 is mounted on the vessel in fig. 1. The pressure release valve, in a position where it expels gas to the outside, is raised from the vessel so it is positioned further from vessel than the position of the gauge 21). 

Regarding Claim 3, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to control the gas extraction valve (pressure release valve) and the pressure sensor (gauge 21) to measure a pressure inside the gas extraction flow path (tube) using the pressure sensor while the gas extraction para. 0170 and 0160; fig. 2D).  

Regarding Claim 4, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to, based on the pressure sensor (gauge 21) detecting a decrease in pressure in the gas extraction flow path (tube), control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack through the gas extraction flow path (para. 0160) (it is noted the controller 19 reads the pressure from the gauge 21 and controls the valve and air pump such that the desired pressure within the bag is achieved).  

Regarding Claim 5, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack (flexible bag 203) through the gas extraction flow path (tube) based on the pressure sensor (gauge 21) detecting a decrease in pressure in the gas extraction flow path (para. 0181 and 0160) (it is understood that the pressure release valve is controlled such that the desired pressure within the bag is achieved, wherein any excess gas is let out from the bag through the tube which is connected to bag pressure port 232 in fig. 2D) by: 
determining whether the decrease in pressure in the gas extraction flow path is within a threshold amount, 

based on a determination that the decrease in pressure in the gas extraction flow path is not within the threshold amount, controlling the gas extraction valve to discharge gas from the fermentation tank through the gas extraction flow path. 
 
Regarding Claim 6, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to: 
control the gas extraction valve (pressure release valve) to stop a discharge of gas from the ingredient pack (flexible bag 203) through the gas extraction flow path (tube) (para. 0181; fig. 4) (it is noted at end of step 403, the valve is stopped, thereby the desired pressure in the bag is achieved) and 
subsequently control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path after a period of time (para. 0186; fig. 5).

Regarding Claim 8, Watson discloses the apparatus (beverage apparatus 10), wherein at least one portion of the gas extraction flow path (tube comprising the bag pressure port 232) is disposed at the outside of the fermentation tank (pressure vessel 200) and the fermentation tank cover (lid 202) (para. 0170; fig. 2A), and 
wherein the pressure sensor (gauge 21) and the gas extraction valve (pressure release valve) are disposed at the at least one portion of the gas extraction flow path outside of the fermentation tank and the fermentation tank cover (para. 0170; fig. 1).
Regarding Claim 9, Watson discloses the apparatus (beverage apparatus 10), wherein the controller is further configured to: 
receive a user input (input unit 23) indicating a target level of carbonation, and 
based on the user input, control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path (para. 0161, 0066; fig. 1).

   Regarding Claim 11, Watson discloses the apparatus (beverage apparatus 10), wherein fermentation tank (pressure vessel 11, 200) comprises a seat portion (annotated fig. 2A) configured to support an upper part of the ingredient pack (flexible bag 203) in a state in which the ingredient pack is accommodated in the fermentation tank (fig. 2A), and 
wherein the seat portion is configured to mate with an upper part of the ingredient pack (flexible bag 203) and seal a space between an exterior of the ingredient pack(flexible bag 203) and an interior wall of the fermentation tank (vessel 200).

[AltContent: textbox (Prior Art
Watson (US 20160201018))][AltContent: textbox (Seat portion)][AltContent: arrow]
    PNG
    media_image1.png
    440
    494
    media_image1.png
    Greyscale

 
Regarding Claim 13, Watson discloses the apparatus (beverage apparatus 10), wherein, in a state in which the ingredient pack (flexible bag 203) is accommodated in the fermentation tank (pressure vessel 200) and the fermentation tank cover (lid 202) is closed, the gas extraction flow path (tube) is communicative with a gas discharge opening of the ingredient pack that provides access to an interior of the ingredient pack (para. 0160 and 0170).

  	Regarding Claim 14, Watson discloses the apparatus (beverage apparatus 10), the pressure sensor (gauge 21) is configured to measure a pressure inside the ingredient pack (bag 203) in a state in which the ingredient pack is accommodated in the fermentation tank and the fermentation tank cover is closed (para. 0160 and 0170).

Regarding Claim 16, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is configured to:
control the gas extraction valve (pressure release valve) and the pressure sensor (gauge 21) to measure a pressure inside the ingredient pack (flexible bag 203) while the gas extraction valve stops a discharge of gas from ingredient pack (para. 0170, 0160; fig. 2D), and 
based on the pressure sensor detecting a decrease in pressure inside the ingredient pack, control the gas extraction valve to stop a discharge of gas from the ingredient pack (para. 0160) (it is noted the controller 19 reads the pressure from the gauge 21 and controls the valve and air pump such that the desired pressure within the bag is achieved).  

Regarding Claim 22, Watson discloses the apparatus (beverage apparatus 10), wherein the primary fermentation (brewing process) is performed in a state in which the temperature of the fermentation tank reaches a first target temperature (first temperature achieved in step 402 of fig. 4) (para. 0180), and the secondary fermentation (conditioning process) is performed in a state in which the temperature of the fermentation tank reaches a second target temperature (second temperature achieved in step 501 of fig. 5) (para. 0185).

Regarding Claim 23, Watson discloses the apparatus (beverage apparatus 10), wherein the controller (controller 19) is further configured to: 
terminate, based on the number of times of opening the gas extraction valve (pressure relief valve 21) per predetermined time being less than a predetermined number of times, the secondary fermentation (conditioning mode) (para. 0186; fig. 5) (it is understood when it is determined the desired pressure in step 502 of fig. 5 has been reached by opening the valve and using the gauge at a predetermined times, the controller 19 terminates the conditioning mode and initiate a dispensing mode).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, 11, 13-14, 16, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999439, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
It is noted that amended claim filed on 06/21/2021 has raised the issue of Double Patenting rejection. It is suggested that the applicant files the Terminal Disclaimer to overcome the Double Patenting rejection. 

Response to Amendment
With respect to Notification of 112f: since claim 12 has been canceled, therefore the interpretation under 112f with respect to “a sealing member” is withdrawn. 
With respect to rejection 112a and 112b: since claim 12 has been canceled, therefore the previous rejection 112a and 112b with respect to “a sealing member” that has invoked 112f are withdrawn. 

Response to Arguments
Applicant's arguments in the Remarks filed on 06/21/2021 have been fully considered but are not found persuasive for the following reasons: 
Applicant’s Argument: with respect to claim 1, on p. 9 of the Remarks, “the Office Action cites Watson's paragraph [0182] and explains "it is understood that at the end of step 403, upon completion of 120 hours, when the desired pressure is reached (in other words, the difference between the first pressure and the second pressure is substantially zero), the controller 19 terminates the brewing process and initiates the conditioning mode." Office Action at page 21. Watson's paragraph [0182], however, does not describe or suggest controlling the pressure sensor to measure, based on the gas extraction valve being closed, a first pressure and a second pressure at predetermined time intervals and, based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation and initiating the secondary fermentation. Instead, Watson's paragraph [0182] describes "that the brewing process has completed" based on "completion of the substantially 120 hours." Watson at [0182]. Accordingly, rather than assessing whether "a difference between the first pressure and the second pressure" is "less than a predetermined change of pressure," Watson terminates its brewing process solely based on time ("completion of the substantially 120 hours"). Nothing in Watson suggests determining a difference between a first pressure and a second pressure, much less using such a different as a basis for terminating a primary fermentation and initiating a secondary fermentation.”
Examiner’s Response:
Applicant’s arguments with respect to Watson’s brewing process is solely based on time is considered moot because Watson is not relied upon for the disclosure “based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation and initiating the secondary fermentation”. Watson discloses at least a first and second pressure read by gauge 21 (para. 0160 and 0181; fig. 4). Based on temperature being maintained for 120 hours, the controller of Watson determines that brewing process has completed and transitioned to a conditioning mode. Heuser discloses pressure within a tank 2 continues to rise. “When the pressure as indicated on gauge 8 does not rise any more, the fermentation of the wort has been completed” (col. 2, lines 58-70). In other words, Heuser discloses when the difference between the first and second pressure is substantially zero, it determines that brewing process has completed. It would have been obvious to one of ordinary skill in the art to modify Watson’s controller such that when pressure difference between the first and second pressure is substantially zero, controller determines that the brewing process has been completed. The modification would arrive at the same predictable result as the controller utilizing time, which yields a reliable indication that the fermentation has completed based on pressure difference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/
Examiner, Art Unit 3761                                                                                                                                                                                                        
   /PHUONG T NGUYEN/   Primary Examiner, Art Unit 3761